Citation Nr: 0835545	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  02-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable evaluation for right 
carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to July 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  That decision granted service connection 
for right carotid artery stenosis and assigned a 
noncompensable evaluation effective from March 28, 2001.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in July 2003.  That 
development was completed, and the case was subsequently 
returned to the Board for appellate review.  In September 
2005, the Board issued a decision denying the benefits sought 
on appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a November 2007 Memorandum Decision, the 
Court vacated the September 2005 Board decision and remanded 
the matter to the Board.  The case has since been returned to 
the Board for appellate review.

A hearing was held on December 18, 2002, by means of video 
conferencing equipment with the appellant in San Antonio, 
Texas, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right carotid artery stenosis is not 
productive of purely neurological disabilities, but he does 
have subjective complaints, including transient ischemic 
attacks, headaches, and dizziness.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial 10 percent disability evaluation for 
right carotid artery stenosis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8046 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for right carotid artery stenosis.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with respect to this issue 
has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded VA 
examinations in September 2001 and August 2004, and he was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Background and Evidence

A rating decision dated in February 1988 granted service 
connection for arteriosclerotic heart disease, postoperative 
coronary bypass, and assigned a 30 percent disability 
evaluation effective from August 1, 1987.  A subsequent 
rating decision dated in October 2001 granted service 
connection for right carotid artery stenosis as secondary to 
his service-connected arteriosclerotic artery disease and 
assigned a noncompensable evaluation effective from March 28, 
2001.  That determination was based on a review of the 
veteran's treatment records as well as on the findings of a 
VA examination performed in September 2001.  During the 
pendency of the appeal, the veteran's noncompensable 
evaluation has remained in effect until the present time.  

Treatment records dated from June 1991 to March 2000 and from 
September 1996 to September 2000 from Wilford Hall United 
States Air Force Medical Center indicate that the veteran was 
seen for a routine follow-up in April 1996 during which it 
was noted that a recent carotid duplex revealed a 60 to 70 
percent right internal carotid artery stenosis.  The veteran 
denied having any symptoms associated with his stenosis, and 
he did not have any chest pain, dyspnea on exertion, 
orthopnea, paroxysmal nocturnal dyspnea, or lower extremity 
edema.  The veteran was diagnosed with moderate asymptomatic 
carotid disease.  He was later seen in September 1996 at 
which time he again denied having chest pain, dyspnea on 
exertion, orthopnea, paroxysmal nocturnal dyspnea, or lower 
extremity edema.  He did report having one episode of 
lightheadedness, tunnel vision, and a cold clammy feeling two 
weeks earlier prior to which he had been working extensively 
on his house and yard.  The episode ceased immediately upon 
sitting down and resting, and he did not have any other 
episodes since that time.  It was noted that the veteran did 
not report having any anginal symptoms, and the treating 
physician indicated that episode of lightheadedness was most 
likely a reflection of dehydration or a vagal reaction.  
There was no suggestion of a transient ischemic attack in his 
history.  The veteran was later seen in April 1997 during 
which he reported having occasional right neck pain and 
blurry vision as well as left frontal headaches that were 
short in duration.  Following a physical examination, the 
veteran was assessed as having moderate asymptomatic right 
internal carotid artery stenosis and neck pain.

Magnetic resonance imaging (MRI) was obtained in July 1997, 
which showed brain volume loss, minor inflammatory changes of 
the sinuses, and essentially normal circle of willis.  It was 
noted that the veteran had had two more headaches during the 
previous six weeks, but the physician indicated that 
medication would not be helpful because his headaches 
remained infrequent and brief.  The veteran also described 
two episodes that occurred the previous month during which he 
felt as though his left leg was on ice.  He did not have any 
weakness, sensory changes, or uncontrollable movements, and 
these episodes lasted no longer than two minutes.  The 
treating physician doubted that these episodes represented 
transient ischemic attacks.

The veteran was admitted to the hospital in August 1997 with 
a sudden onset of left jaw and upper extremity pain while 
working with associated diaphoresis, nausea, and pre-syncopal 
symptoms.  He did not have any chest pain or shortness of 
breath, and his pain gradually resolved with complete 
resolution after administration of nitroglycerin paste.  The 
veteran did not have any EKG changes at admission, and he 
essentially remained asymptomatic during his hospital course.  
A stress echocardiography 8/14 was normal without ischemic 
wall abnormalities, and it was determined that a cardiac 
catheterization was unnecessary.  A follow-up appointment was 
recommended with his regular cardiologist, as was an 
evaluation for cervical spine pathology to determine the 
cause of his upper extremity symptoms.  

The veteran was later seen in April 1999 for a routine 
follow-up during which he complained of episodes of left leg 
weakness and left eye blurriness along with his past left arm 
numbness.  He did not report any anginal symptoms, and he did 
not have any episodes of atypical chest pain.  His blood 
pressure was well controlled, and he denied having dyspnea on 
exertion, orthopnea, proxysmal noctural dyspnea, 
claudication, palpitations, or lower extremity edema.  In 
light of the veteran's right carotid disease, the treating 
physician was very concerned about the veteran's weakness, 
numbness, and blurred vision.  As such, the veteran was 
referred to a vascular surgery clinic later that month.  The 
veteran indicated that his symptoms were more frequent than 
they were in 1997 and that he experienced dizziness, but he 
had had only one headache during the previous three years and 
denied having left side weakness.  The veteran also stated 
that he had increased slow speech as well as difficulty 
finding words.  Following a physical examination, he was 
diagnosed with a history of hyperlipidemia, coronary artery 
disease, and with possible right internal carotid artery 
stenosis with symptomatology suggestive of transient ischemic 
attacks.  Upon further evaluation, the examining physician 
stated that he was not certain that the veteran's symptoms 
were related to his right internal carotid artery stenosis, 
but that it was possible that his most recent symptomatology 
occurred at the time of occlusion. 

The veteran returned for a routine follow-up in September 
2000 at which time he denied having dyspnea on exertion, 
orthopnea, paroxysmal nocturnal dyspnea, claudication, 
palpitations, or lower extremity edema.  He indicated that he 
rarely had episodes of very transient atypical chest pain, 
and he did not report any anginal symptoms.  He did describe 
having intermittent transient episodes of sharp retroorbital 
pain on the right side, but he did not have any weakness or 
visual changes.  The treating physician commented that the 
veteran's right eye pain was more consistent with headaches 
or migraines, but recommended a follow-up with neurology in 
light of his significant right internal carotid artery 
stenosis.

The veteran was afforded a VA examination in June 2001 during 
which he reported having a number of transient ischemic 
attacks as well as dyspnea, fatigue, and dizziness.  He 
denied having syncope.  Although the veteran believed that 
that he was being evaluated for occlusive carotid disease, 
the examiner explained that he was only being evaluated for 
arteriosclerotic coronary artery disease and post-operative 
coronary artery bypass.  

Private medical records dated from August 2001 to December 
2002 document the veteran's treatment for various disorders, 
including his right carotid artery stenosis.  The veteran 
sought treatment in August 2001 with his primary complaint 
being headaches, which he had been having for a long time.  
He indicated that he had recently been experiencing them once 
a month with a duration of one to two hours.  He described 
them as throbbing and indicated that they were accompanied by 
nausea and blurred vision.  He also had some problems with 
his left arm being numb and his fingers being cold.  The 
veteran's medical history was reviewed, and it was noted that 
he underwent a carotid angiography in 1999 because of 
transient ischemic attack symptoms, which showed him to have 
an occluded right internal carotid artery.  Following a 
physical examination, the treating physician listed his 
impression as history of coronary artery disease, 
hypertension, hyperlipidemia, and a history of headaches that 
were probably migraine headaches.

The veteran was afforded a VA examination in September 2001 
for evaluation of his right carotid artery stenosis.  He 
reported having transient ischemic attacks, including a 
severe episode in 1999 during which he almost lost 
consciousness.  It was noted that he took aspirin for such 
attacks and that he did not have any recent transient 
ischemic attack symptoms.  The veteran did have frequent 
headaches, but a cervical spine MRI revealed some 
degenerative disc disease, which a neurologist believed was 
triggering the headaches.  A physical examination found the 
veteran to be in no distress, and his mental status and 
speech were intact.  Cranial nerves II to XII were normal, 
and a motor examination revealed 5/5 strength throughout.  
His reflexes were 2+ throughout, and he did not have any 
pathological reflexes.  It was also noted that sensory, 
cerebellar, and gait were normal.  The examiner diagnosed the 
veteran with right internal carotid occlusive disease and 
noted that he also had previous transient ischemic attacks, 
which had been stable recently.  The examiner also indicated 
that the veteran's neurological examination was normal.  

A June 2002 radiology report indicated that the veteran had 
bilateral trifurcation vessel disease with one vessel run off 
seen to both feet.  There was no other significant arterial 
occlusive disease seen.

The veteran's private physician, SCC (initials used to 
protect the veteran's privacy), M.D., Ph.D., F.A.C.C. 
submitted a letter in December 2002 in which he indicated 
that the veteran had a history of coronary artery disease for 
which he underwent coronary artery bypass grafting in 1985 
receiving a saphenous vein to the obtuse marginal.  Dr. C 
stated that the veteran continued to have episodes of chest 
discomfort for which he was treated with an anti-anginal 
medication.  He also noted that the veteran's other medical 
problems included a history of hypertension, hyperlipidemia, 
and peripheral vascular disease as well as a history of 
transient ischemic attacks.  The veteran had been found to 
have a 100 percent right common carotid artery occlusion.  He 
also had a peripheral vascular disease with bilateral lower 
extremity claudication.  Dr. C stated that the veteran's 
physical activity had been limited by his claudication and by 
his angina, but that he did not have congestive heart 
failure.  

In his December 2002 hearing testimony before the Board, the 
veteran indicated that he frequently experienced symptoms, 
such as headaches, dizziness, nausea, and trouble sleeping, 
but indicated that his nausea and dizziness usually subsided 
once he sat down and relaxed.  He also described a blackout 
spell that had occurred one month earlier.  In addition, the 
veteran claimed that his right carotid artery stenosis 
sometimes affected his job as an x-ray technician, but also 
noted that his employer was willing to work with him and that 
he had not missed any work due to the disability. 

The veteran's private physician, REL (initials used to 
protect the veteran's privacy), M.D., submitted a letter in 
December 2003 in which he indicated that a review of a 
previous arteriogram showed a complete occlusion of the 
veteran's right internal carotid artery.  Dr. L noted that 
there was filling of the distal carotid artery via 
collaterals from the external carotid and ophthalmic artery.  
The left carotid and both vertebrals were normal.

The veteran was afforded a VA examination in August 2004 
during which a review of the veteran's medical history 
indicated that there had been no change in the blockage of 
the right carotid.  It was noted that the veteran had had 
blackout spells, but no frank transient ischemic attacks.  He 
had been placed on aspirin, Plavix, and other medications to 
prevent the development of a clot, but he had not had any 
surgery.  In 2003, he had passed out for 20 minutes in his 
garage at which time he had urinary incontinence.  The 
veteran also had dizzy spells in 2004 that lasted for 15 
minutes and required him to sit.  The examiner indicated that 
the veteran's right carotid artery stenosis had not precluded 
exercise and exertion, nor had it affected his daily 
activities as a radiological technician working in an 
outpatient clinic where he was able to sit down if he had a 
dizzy spell or blackout.  The examiner did indicate that 
there was a continuous possibility of transient ischemic 
attacks and blackout spells.  

A physical examination found the veteran to have 
arteriosclerosis obliterans.  He had palpable minimal pulses 
in his feet, and the temperature and color of his extremities 
were essentially normal.  The veteran did not have an aortic 
aneurysm, Raynaud's phenomenon, varicose veins, or soft 
tissue sarcoma.  Following the examination and appropriate 
diagnostic and clinical tests, the veteran was diagnosed with 
status post transient ischemic attacks secondary to right 
carotid stenosis in 1998 and 1999.  The examiner stated that 
there were no residual disabling manifestations of the 
transient ischemic attack at the present time and also 
commented that the veteran's blackout and dizzy spells in 
2003 and 2004 were secondary to his right carotid stenosis.  
From a functional point of view, the examiner indicated that 
the veteran's disability did not interfere with his job at 
the present time, but that he did have the continuous 
possibility of a stroke or the production of other clots in 
the vascular system.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a noncompensable evaluation 
for his right carotid stenosis pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8046 (2007).  Under that diagnostic 
code, purely neurological disabilities, such as hemiplegia, 
cranial nerve paralysis, etc, due to cerebral 
arteriosclerosis will be rated under the diagnostic codes 
dealing with such specific disabilities, with citation of a 
hyphenated diagnostic code.  Purely subjective complaints, 
such as headache, dizziness, tinnitus, insomnia, and 
irritability, recognized as symptomatic of a properly 
diagnosed cerebral arteriosclerosis, will be rated 10 percent 
and no more under diagnostic code 9305.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to cerebral or generalized arteriosclerosis.  
Ratings in excess of 10 percent under diagnostic code 9305 
are not assignable in the absence of a diagnosis of multi-
infarct dementia with cerebral arteriosclerosis.  

The ratings under diagnostic code 8046 apply only when the 
diagnosis of cerebral arteriosclerosis is substantiated by 
the entire clinical picture and not solely on the findings of 
retinal arteriosclerosis.  38 C.F.R. § 4.124, Diagnostic Code 
8046, Note (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for his 
right carotid artery stenosis.  The medical evidence of 
record does not show the veteran to have purely neurological 
disabilities, such as hemiplegia or cranial nerve paralysis.  
In fact, the September 2001 VA examiner indicated that a 
neurological examination was normal, including the veteran's 
cranial nerves II to XII.  As such, the veteran's right 
carotid artery stenosis must be evaluated based on his purely 
subjective complaints.  

The evidence of record does show that the veteran has had 
numerous subjective complaints, such as transient ischemic 
attacks, headaches, and dizziness.  As such, the Board finds 
that the present severity of the disability at issue is more 
appropriately reflected by a 10 percent evaluation.  The 
benefit of the doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic 
Code 8046.

The Board has also considered whether an evaluation in excess 
of 10 percent for right carotid artery stenosis is warranted.  
However, a 10 percent disability evaluation is the maximum 
schedular rating available.  In this regard, Diagnostic Code 
8046 specifically states that purely subjective complaints 
will be rated 10 percent and no more.  Ratings in excess of 
10 percent under diagnostic code 9305 are not assignable in 
the absence of a diagnosis of multi-infarct dementia with 
cerebral arteriosclerosis.  In this case, there is no medical 
evidence of record showing that the veteran has multi-infarct 
dementia.  Therefore, the Board concludes that an evaluation 
in excess of 10 percent for the veteran's right carotid 
artery stenosis is not warranted.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected right 
carotid artery stenosis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In fact, the August 
2004 VA examiner specifically stated that the veteran's right 
carotid stenosis did not interfere with his job.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected right carotid artery stenosis 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent disability evaluation for right 
carotid artery stenosis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


